Title: From George Washington to Major General William Heath, 27 September 1778
From: Washington, George
To: Heath, William


          
            Dear sir.
            Head Qrs near Fredericksburg Septr 27th 1778
          
          I last night received your favor of the 21st Instant and thank you much for the intelligence it contains. I hope we shall have a confirmation, ’ere it be long, of the advantages said to be gained over Admiral Keppel, in public dispatches to the Count and Monsr Gerard.
          When I wrote you on the 23d, I apprehended that the General Court had been induced to order in the Militia, merely from General Gray’s having been on the Eastern Coast, with a considerable detachment, and therefore advised a countermand of the order, or that they should be disbanded if assembled, as he had returned from the Eastward with his force, and rejoined the Army at New York. I now percieve by your favor, that the Court had other motives, and that one object for calling them in was to complete and garrison the works around the Harbour. This being the case—and as several circumstances and advices of late more strongly indicate that the Enemy have either an evacuation of New York or some capital movement in view, I think it will be adviseable for the Court to employ the Militia in the 
            
            
            
            manner they intended, ’till Sr Henry Clinton’s intentions are better understood. A little time must decide the part he means to take. I am using every means in my power to come at his designs—and the very instant I am able to determine on them, I shall pursue measures for counteracting him, whatever way he may point his Operations. I am Dr sir with great regard Yr Most Obedt sevt
          
            Go: Washington
          
        